DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.

 Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive.
Applicant states (pp. 9) that the cited references do not teach encoding a key, nor the transitions between characters of that key. Examiner respectfully disagrees.
According to the instant specification [0058], a set of database keys is represented as a set of levels, and each level is represented as a set of transitions – pairs of two successive characters.
Guo represents (i.e., encodes) a dynamic set of objects with a dynamic (s x m) matrix DBF (i.e., probabilistic data structure) consisting of s standard Bloom filters, each being an array of m bits with k independent hash functions ranging over 1..m (sec. I, para. 6). Guo represents a dynamic set of multi-attribute objects (i.e., database keys) by a multi-dimension dynamic Bloom filter MDDBF, which is a set of DBFs, one per attribute (i.e., level) (sec. IV.A, para. 1). In other words, every DBF encodes a level of transitions, while a MDDBF encodes a plurality of levels of transitions.
Guo does not disclose a level of transitions being a character-addressable matrix; however, BinaryRelations teaches representing a binary relation over characters, which is a set of pairs of characters (i.e., level of transitions), as a character-addressable Boolean matrix (BinaryRelations: pp. 1). Therefore, one having ordinary skill in the art would be motivated to adopt the standard representation of binary relation as Boolean matrix to represent a DBF (i.e., level of transitions) in Guo.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over  Guo et al. Theory and Network Applications of Dynamic Bloom Filters. IEEE INFOCOM 2006, pp. 1-12 [herein “Guo”], and further in view of Binary Relations. https://web.archive.org/web/20170829194919/https://www.cs.clemson.edu/course/cpsc827/material/Language%20Theory/Binary%20Relations.pdf, 2017, pp. 1-8 [herein “BinaryRelations”].
Claim 1 recites “A method, comprising; maintaining, by a database node, a probabilistic data structure capable of encoding a database key having a series of characters with a plurality of transitions between two successive characters, wherein the probabilistic data structure includes a plurality of levels, each of which includes a character-addressable matrix that is capable of encoding one of the plurality of transitions; and”.
According to the instant specification [0058], a set of database keys is represented as a set of levels, and each level is represented as a set of transitions – pairs of two successive characters.
Guo represents (i.e., encodes) a dynamic set of objects with a dynamic (s x m) matrix DBF (i.e., probabilistic data structure) consisting of s standard Bloom filters, each being an array of m bits with k independent hash functions ranging over 1..m (sec. I, para. 6). Guo represents a dynamic set of multi-attribute objects (i.e., database keys) by a multi-dimension dynamic Bloom filter MDDBF, which is a set of DBFs, one per attribute (i.e., level) (sec. IV.A, para. 1). In other words, every DBF encodes a level of transitions, while a MDDBF encodes a plurality of levels of transitions.
Guo does not disclose a level of transitions being a character-addressable matrix; however, BinaryRelations teaches representing a binary relation over characters, which is a set of pairs of characters (i.e., level of transitions), as a character-addressable Boolean matrix (BinaryRelations: pp. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Guo with BinaryRelations. One having ordinary skill in the art would have found motivation to adopt the standard representation of binary relation as Boolean matrix to represent a DBF (i.e., level of transitions) in Guo.
Claim 1 further recites “inserting, by the database node, the database key into the probabilistic data structure, wherein the inserting includes encoding the plurality of transitions by representing a given transition in a respective character-addressable matrix, and wherein representing the given transition includes setting, in the respective character-addressable matrix for the given transition, an indication at a matrix location.”
Guo sets to 1 (i.e., inserts) the j-th bit (i.e., indication) of the latest row in the i-th DBF if there is an object whose i-th attribute (i.e., i-th level transition) is hashed to 1 at the j-th bit by at least one hash function (sec. II, para. 1; sec. III.A, para. 3).

Claim 7 recites “The method of claim 1, further comprising: sending, by the database node to a second database node, the probabilistic data structure to enable the second database node to determine whether to request a database record from the database node; and”.
Guo teaches claim 1. An informed search protocol is a forward-based routing protocol with a routing table containing a set of MDDBFs (i.e., probabilistic data structures), each corresponding to a link (sec. VI.A, para. 1). When a peer (i.e., second database node) needs to forward a query (i.e., requests), Bloom filters corresponding to each link in its routing table are scanned to select (i.e., determine) desired links as the forwarding directions (i.e., the database node).
Claim 7 further recites “receiving, by the database node from the second database node, a second probabilistic data structure that enables the database node to determine whether to request a database record from the second database node.”
When a peer (i.e., the database node) needs to forward a query (i.e., requests), Bloom filters corresponding to each link in its routing table are scanned to select (i.e., determine) desired links as the forwarding directions (i.e., second database node).

Claim 8 recites “The method of claim 7, further comprising: determining, by the database node, whether to request a database record for a particular database key, wherein the determining includes: determining whether the second probabilistic data structure includes levels that store indications that are indicative of transitions between successive characters included in the particular database key; and”.
Guo teaches claim 7. An informed search protocol is a forward-based routing protocol with a routing table containing a set of MDDBFs (i.e., probabilistic data structures), each corresponding to a link (sec. VI.A, para. 1). When a peer (i.e., the database node) needs (i.e., determines) to forward a query (i.e., send a request), Bloom filters (i.e., second probabilistic data structure) corresponding to each link in its routing table are scanned to select desired links (i.e., containing the particular database key) as the forwarding directions (i.e., second database node) (sec. VI.A, para. 1).
Claim 8 further recites “in response to determining that the second probabilistic data structure includes levels storing indications that are indicative of the transitions between successive characters included in the particular database key, the database node sending a request to the second database node for a database record associated with the particular database key.”
When a peer needs to forward a query, Bloom filters corresponding to each link in its routing table are scanned to select desired links as the forwarding directions (sec. VI.A, para. 1).

Claim 11 recites “A non-transitory computer readable medium having program instructions stored thereon that are capable of causing a computer system to perform operations comprising: writing a database record to a particular location; inserting a database key associated with the database record into a data structure, wherein the database key comprises a series of characters with a plurality of transitions between two successive characters, wherein the data structure includes a plurality of levels, each of which includes a character-addressable matrix that is capable of encoding one of the plurality of transitions, and”.
According to the instant specification [0058], a set of database keys is represented as a set of levels, and each level is represented as a set of transitions – pairs of two successive characters.
Guo represents (i.e., encodes) a dynamic set of objects with a dynamic (s x m) matrix DBF (i.e., probabilistic data structure) consisting of s standard Bloom filters, each being an array of m bits with k independent hash functions ranging over 1..m (sec. I, para. 6). Guo represents a dynamic set of multi-attribute objects (i.e., database keys) by a multi-dimension dynamic Bloom filter MDDBF, which is a set of DBFs, one per attribute (i.e., level) (sec. IV.A, para. 1). In other words, every DBF encodes a level of transitions, while a MDDBF encodes a plurality of levels of transitions.
Guo does not disclose a level of transitions being a character-addressable matrix; however, BinaryRelations teaches representing a binary relation over characters, which is a set of pairs of characters (i.e., level of transitions), as a character-addressable Boolean matrix (BinaryRelations: pp. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Guo with BinaryRelations. One having ordinary skill in the art would have found motivation to adopt the standard representation of binary relation as Boolean matrix to represent a DBF (i.e., level of transitions) in Guo.
Claim 11 further recites “wherein the inserting includes: encoding the plurality of transitions by representing a given transition in a respective character-addressable matrix, and wherein representing the given transition includes setting, in the respective character-addressable matrix for the given transition, an indication at a matrix location addressed using the two successive characters of the given transition; and”.
Guo sets to 1 (i.e., inserts) the j-th bit (i.e. indication) of the latest row in the i-th DBF if there is an object whose i-th attribute (i.e., i-th level transition) is hashed to 1 at the j-th bit by at least one hash function (sec. II, para. 1; sec. III.A, para. 3).
Claim 11 further recites “sending, to another computer system, the data structure to enable the other computer system to determine whether to request a database record from the particular location.”
Guo’s informed search protocol is a forward-based routing protocol with a routing table containing a set of MDDBFs, each corresponding to a link (sec. VI.A, para. 1). When a peer (i.e., another computer system) needs to forward a query (i.e., send a request), Bloom filters corresponding to each link in its routing table are scanned to select (i.e., determine) desired links as the forwarding directions.

Claim 14 recites “The non-transitory computer readable medium of claim 11, wherein the operations further comprise: prior to inserting the database key into the data structure, allocating the data structure such that a particular character-addressable matrix in the plurality of levels has a particular memory size;” 
Guo teaches claim 11. Every standard Bloom filter in every DBF of a MDDBF is initialized (i.e., allocated) before processing the first addition (i.e., insertion). Since a few nodes might own large amounts of data while most nodes own small amounts of data, the filter size m (i.e., memory size) and number of hash functions k can be determined specific to a particular node (sec. III.D, para. 6).
Claim 14 further recites “prior to sending the data structure to the other computer system, performing a compression operation on the data structure, wherein the compression operation includes: determining that a memory size of data written to the particular character-addressable matrix does not consume a threshold amount of the particular memory size; and”.
Guo replaces standard Bloom filters by compressed Bloom filters to reduce the size of messages to transmit Bloom filters across the network (sec. V.A, para. 1). The size of standard Bloom filters is maximized as long as their compressed versions can be transmitted in messages (i.e., threshold amount of memory size).
Claim 14 further recites “replacing the particular character-addressable matrix with particular data in another format, wherein the particular data is indicative of the data written to the particular character-addressable matrix.”
Guo’s compressed Bloom filters (i.e., another format) enable reduction of false positive probability by adopting larger Bloom filter size and fewer hash functions than standard Bloom filters, while capturing the same information (sec. V.A, para. 1).

Claim 15 recites “The non-transitory computer readable medium of claim 11, wherein the operations further comprise: in response to inserting a threshold number of database keys into the data structure, creating a second data structure in which to insert subsequent database keys.”
According to Guo, it is easy to calculate the most suitable number of hash functions k and the size of standard Bloom filter m, given a size threshold of dynamic set and a probability threshold on false positives (sec. III, para. 1). When the size of dynamic set exceeds the threshold, a new standard Bloom filter (i.e., second data structure) is added to the DBF (sec. III.A, para. 3).

Claim 16 recites “A method, comprising: receiving, by a database node, a probabilistic data structure that includes a plurality of levels, each of which includes a character-addressable matrix that is capable of storing indications of transitions between successive characters in database keys; and”.
According to the instant specification [0058], a set of database keys is represented as a set of levels, and each level is represented as a set of transitions – pairs of two successive characters.
Guo represents (i.e., encodes) a dynamic set of objects with a dynamic (s x m) matrix DBF (i.e., probabilistic data structure) consisting of s standard Bloom filters, each being an array of m bits (i.e., indications) with k independent hash functions ranging over 1..m (sec. I, para. 6). Guo represents a dynamic set of multi-attribute objects (i.e., database keys) by a multi-dimension dynamic Bloom filter MDDBF, which is a set of DBFs, one per attribute (i.e., level) (sec. IV.A, para. 1). In other words, every DBF encodes a level of transitions, while a MDDBF encodes a plurality of levels of transitions.
Guo does not disclose a level of transitions being a character-addressable matrix; however, BinaryRelations teaches representing a binary relation over characters, which is a set of pairs of characters (i.e., level of transitions), as a character-addressable Boolean matrix (BinaryRelations: pp. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Guo with BinaryRelations. One having ordinary skill in the art would have found motivation to adopt the standard representation of binary relation as Boolean matrix to represent a DBF (i.e., level of transitions) in Guo.
Claim 16 further recites “determining, by the database node, whether to request a database record for a particular database key from another database node, wherein the particular database key comprises a series of characters with a plurality of transitions between two successive characters, and wherein the determining includes: for a given transition of the plurality of transitions of the particular database key, determining whether a corresponding character-addressable matrix for the given transition includes an indication at a matrix location addressed using the two successive characters of the given transition.”
Guo’s informed search protocol is a forward-based routing protocol with a routing table containing a set of MDDBFs each corresponding to a link (sec. VI.A, para. 1). When a peer (i.e., the database node) needs (i.e., determines) to forward a query (i.e., request), Bloom filters corresponding to each link in its routing table are scanned to select desired links (i.e., containing the particular database key) as the forwarding directions (i.e., another database node) (sec. VI.A, para. 1).

Claim 17 recites “The method of claim 16, further comprising: in response to determining that a particular level of the plurality of levels does not include an indication indicative of a corresponding transition of the plurality of transitions, the database node accessing, from a distributed storage separate from the other database node, a database record for the particular database key.”
Guo teaches claim 16. An informed search protocol is a forward-based routing protocol with a routing table containing a set of MDDBFs each corresponding to a link (sec. VI.A, para. 1). When a peer (i.e., the database node) needs to forward (i.e., send) a query, Bloom filters corresponding to each link in its routing table are scanned to exclude (i.e., determine) undesired links from forwarding (i.e., the other database node) (sec. VI.A, para. 1).

Claims 2-3, 5-6, 9, 12-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Guo as applied to claims 1, 11 and 16 above respectively, in view of BinaryRelations, and further in view of Hua et al. A Multi-attribute Data Structure with Parallel Bloom Filters for Network Services. HiPC 2006, pp. 277-288 [herein “Hua”].
Claim 2 recites “The method of claim 1, further comprises: maintaining, in association with the indication by the database node, lineage information that specifies a set of database key lineages, a given one of which identifies one or more characters of an inserted database key that precede the two successive characters, wherein the inserted database key includes the two successive characters.”
Guo teaches claim 1, but does not disclose this claim; however, Hua represents items (i.e., database keys) with multiple attributes (i.e., levels) using a nested matrix of Bloom filters together with an auxiliary hash table. Each submatrix of Bloom filters stores one attribute, while the hash table captures combinations (i.e., lineages) of multiple attributes (Hua: Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Guo with Hua. One having ordinary skill in the art would have found motivation to incorporate Hua’s auxiliary hash table to further reduce false positive probability in the presence of inter-dependency among multiple attributes (Hua: sec. 1, para. 3).

Claim 3 recites “The method of claim 2, wherein the lineage information is stored separately from the plurality of levels that include the indication, and wherein the indication is a pointer that identifies a location where the lineage information is stored.”
Guo teaches claim 2, but does not disclose this claim; however, Hua’s nested matrix of Bloom filters captures bits (i.e., pointers if set to 1) indicating attributes (i.e., levels) of items (i.e., database keys), while the associated (i.e., separate) auxiliary hash table (i.e., location) captures hash values of combinations of multiple attribute (i.e., lineages) (Hua: sec. 3.2, para. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Guo with Hua. One having ordinary skill in the art would have found motivation to store Hua’s bigger auxiliary hash table separately from Guo’s smaller MDDBF, such that MDDBF can fit in messages transmitted across the network.

Claim 5 recites “The method of claim 2, wherein the indication, for the two successive characters, corresponds to at least two different database keys that have been inserted into the probabilistic data structure.”
Guo sets to 1 the j-th bit of the latest row in the i-th DBF if there is an object (i.e., database key) whose i-th attribute (i.e., i-th level transition) is hashed to 1 at the j-th bit by at least one hash function (sec. II, para. 1; sec. III.A, para. 3). Notice that if all objects share the same particular attribute, then the corresponding DBF cannot tell them apart. In other words, the i-th DBF is needed only when there are at least two different objects not having the same i-th attribute.

Claim 6 recites “The method of claim 5, wherein the set of database key lineages includes a respective database key lineage for each of the at least two different database keys.”
Guo teaches claim 5, but does not disclose this claim; however, Hua’s auxiliary hash table captures combinations of multiple attributes (i.e., lineages) (Hua: Abstract). In other words, when two different database keys share the same particular attribute (i.e., transition) but different combinations of attributes, they are hashed into two different entries in the hash table.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Guo with Hua. One having ordinary skill in the art would have found motivation to incorporate Hua’s auxiliary hash table to further reduce false positive probability in the presence of inter-dependency among multiple attributes (Hua: sec. 1, para. 3).

Claim 9 recites “The method of claim 8, wherein the determining whether to request a database record further includes: calculating a plurality of database key lineages that correspond to the transitions between successive characters included in the particular database key; and comparing the plurality of database key lineages against database key lineages maintained in association with the indications.”
Guo teaches claim 8, but does not disclose this claim; however, Hua represents items (i.e., database keys) with multiple attributes (i.e., levels) using a nested matrix of Bloom filters together with an auxiliary hash table. Query of an item involves two steps. First compute the hash value of each attribute of queried item to see if it exists in at least one Bloom filter. If all of them are, then hash the combination of multiple attributes (i.e., lineage) to see (i.e., compare) if it exists in the hash table (Hua: sec. 4.2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Guo with Hua. One having ordinary skill in the art would have found motivation to incorporate Hua’s auxiliary hash table to further reduce false positive probability in the presence of inter-dependency among multiple attributes (Hua: sec. 1, para. 3).

Claim 12 recites “The non-transitory computer readable medium of claim 11, wherein the indication identifies lineage information specifying one or more lineages, and wherein the inserting further includes: storing, in the lineage information, a lineage that is indicative of one or more characters that occur before the given transition.”
Guo teaches claim 11, but does not disclose this claim; however, Hua represents items (i.e., database keys) with multiple attributes (i.e., levels) using a nested matrix of Bloom filters together with an auxiliary hash table. Each submatrix of Bloom filters stores one attribute, while the hash table captures combinations of multiple attributes (i.e., lineages) (Hua: Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Guo with Hua. One having ordinary skill in the art would have found motivation to incorporate Hua’s auxiliary hash table to further reduce false positive probability in the presence of inter-dependency among multiple attributes (Hua: sec. 1, para. 3).

Claim 13 recites “The non-transitory computer readable medium of claim 12, wherein storing the lineage includes: performing a hash on the one or more characters that occur before the given transition to derive a hash value; and storing the lineage in the lineage information as the hash value.”
Guo teaches claim 12, but does not disclose this claim; however, Hua’s nested matrix of Bloom filters captures indications of levels in database keys, while the associated auxiliary hash table captures hash values of combinations of multiple attributes (i.e., lineages) (Hua: sec. 3.2, para. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Guo with Hua. One having ordinary skill in the art would have found motivation to incorporate Hua’s auxiliary hash table to further reduce false positive probability in the presence of inter-dependency among multiple attributes (Hua: sec. 1, para. 3).

Claim 18 recites “The method of claim 16, wherein a particular one of the plurality of transitions is associated with a particular lineage that specifies all characters of the particular database key that precede the particular transition, wherein the determining includes: determining, by the database node, whether the particular lineage is included in a set of lineages identified by the probabilistic data structure for the particular transition, wherein each lineage of the set of lineages identifies, for a corresponding database key, all characters of the corresponding database key that precede the particular transition in the corresponding database key.”
Guo teaches claim 16, but does not disclose this claim; however, Hua represents items (i.e., database keys) with multiple attributes (i.e., levels) using a nested matrix of Bloom filters together with an auxiliary hash table. Each submatrix of Bloom filters stores one attribute, while the hash table captures the combination (i.e., lineage) of all attributes (i.e., all characters) (Hua: Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Guo with Hua. One having ordinary skill in the art would have found motivation to incorporate Hua’s auxiliary hash table to eliminate false positives by hashing the combination of all attributes (i.e., full lineage).

Claim 19 recites “The method of claim 16, further comprising: performing, by the database node, a database key range check to determine whether at least one database key within a database key range has been encoded into the probabilistic data structure, wherein the performing includes: for each transition of a set of transitions associated with a beginning key of the database key range, determining whether a corresponding level of the plurality of levels includes an indication that is indicative of that transition.”
Guo teaches claim 16, but does not disclose this claim; however, Hua represents items (i.e., database keys) with multiple attributes (i.e., levels) using a nested matrix of Bloom filters (i.e., probabilistic data structure) together with an auxiliary hash table. Query of an item (i.e., beginning key) involves two steps. First compute the hash value of each attribute of queried item to see if it exists in at least one Bloom filter. If all of them are, then hash the combination of multiple attributes (i.e., lineage) to see (i.e., compare) if it exists in the hash table (Hua: sec. 4.2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Guo with Hua. One having ordinary skill in the art would have found motivation to incorporate Hua’s auxiliary hash table to further reduce false positive probability in the presence of inter-dependency among multiple attributes (Hua: sec. 1, para. 3).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Guo as applied to claim 1 above, in view of Hua, and further in view of Class HashMap<K,V>, https://docs.oracle.com/javase/10/docs/api/java/util/HashMap.html, Java SE 10 & JDK 10, 2018, pp. 1-14 [herein “JavaHash”].
Claim 4 recites “The method of claim 2, wherein each database key lineage maintained in association with the probabilistic data structure identifies a same number of characters.”
Guo and Hua teach claim 2, where Hua represents items (i.e., database keys) with multiple attributes using a nested matrix of Bloom filters together with an auxiliary hash table. Each submatrix of Bloom filters stores one attribute, while the hash table captures combinations of multiple attributes (i.e., lineages) (Hua: Abstract).
Guo and Hua do not disclose this claim; however, the effectiveness of hash table depends on its load factor: number of entries divided by number of buckets. When the size of hash table is fixed, the larger the number of entries, the slower the hash table lookup. E.g., load factor of 0.75 by default in Java 10 is a good tradeoff between time and space costs (JavaHash: pp. 1/14).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Guo and Hua with JavaHash. One having ordinary skill in the art would have found motivation to adopt the time and space tradeoff in the load factor of Hua’s auxiliary hash table, by limiting the number of entries (i.e., number of characters in lineages).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Guo as applied to claim 1 above, and further in view of Kapse. What is a null-terminated string in C/C++? https://www.tutorialspoint.com/what-is-a-null-terminated-string-in-c-cplusplus, May 2019, pp. 1-2 [herein “Kapse”].
Claim 10 recites “The method of claim 1, wherein the inserting includes: storing, in a corresponding level of the plurality of levels, an indication that is indicative of a transition from a last character of the series of characters to a terminal character separate from the series of characters.”
Guo teaches claim 1, but does not disclose this claim; however, Programming languages C/C++ use the null character to terminate strings represented as array of characters (Kapse: pp. 1/2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Guo with JavaHash. One having ordinary skill in the art would have found motivation to adopt the industry standard representation of null-terminated strings in Guo’s objects.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Guo as applied to claim 16 above, in view of Hua, and further in view of Nickel. US patent 5,202,986 [herein “Nickel”].
Claim 20 recites “The method of claim 19, further comprising: in response to determining that the beginning key is not encoded in the probabilistic data structure, the database node: determining a longest prefix of the beginning key that has been encoded in the probabilistic data structure;”
Guo and Hua teach claim 19, but do not disclose this claim; however, Nickel uses a prefix tree to store and locate data records in a range by prefix match of key strings (i.e., database keys) (Nickel: 3:40-55). Search the beginning key by iterating over the sequence of characters in the beginning key until no more match can be found, at which point the node in the tree represents the longest matching prefix (Nickel: Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Guo and Hua with Nickel. One having ordinary skill in the art would have found motivation to utilize Nickel to enable database key search in a range.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular, an update to Guo is provided by Tarkoma et al. IEEE Communications Surveys & Tutorials, 14:1 2012, pp. 131-155.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        



/ALEX GOFMAN/Primary Examiner, Art Unit 2163